[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant's Motion For Contempt (No. 110) is denied. The CT Page 13225 parties entered into a Separation Agreement dated September 14, 1989. That original agreement was approved by the Court and incorporated into the terms of the judgment on October 12, 1989. Subsequently, the parties modified or amended the original agreement. The amendment, presented as Defendant's Exhibit "A" takes the form of a written agreement dated January 26, 1993. That agreement contains material changes to the terms of the judgment. It was not approved by the Court, and did not become part of the judgment. Accordingly, it cannot now be enforced through contempt. This order is entered without prejudice to the parties' claims in other proceedings.
ROBAINA, J.